Citation Nr: 1623587	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.  

5.  Entitlement to a rating in excess of 10 percent for right knee status post meniscectomy and degenerative joint disease.  

6.  Entitlement to a rating in excess of 10 percent for right knee instability.  

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  

8.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2013 video conference hearing.  These matters were previously before the Board in April 2014 when they were remanded for additional development.  

The Board's April 2014 decision remanded the matters of entitlement to service connection for an acquired psychiatric disorder, a left knee disability, and residuals of cold injury of the feet.  In a November 2015 rating decision, the Veteran was awarded service connection for an unspecified depressive disorder, a left knee disability, and cold weather injury of the right and left foot.  Accordingly, these matters are no longer on appeal.  

The issue of entitlement to service connection for a left hand or wrist disability was previously referred by the Board in April 2014 for clarification whether the Veteran was seeking service connection for such disability.  There remains no attempt by the Agency of Original Jurisdiction (AOJ) seeking clarification in this matter, and it is thereby again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, a back disability, a right hip disability, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee status post meniscectomy and degenerative joint disease has been manifested by range of motion from 0 degrees extension to no worse than 125 degrees flexion, with pain on active motion, but without frequent episodes of locking or effusion into the joint.  

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by no more than moderate instability.  

3.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee status post meniscectomy and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2015).  

2.  The criteria for a 20 percent rating, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).   

3.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Right Knee Status Post Meniscectomy and Degenerative Joint Disease

In a February 1983 rating decision the RO granted service connection for right knee status post meniscectomy, rated 10 percent, effective July 27, 1982.  The 10 percent rating has been in effect well in excess of 20 years, and is "protected" (i.e., it may not be reduced).  See 38 C.F.R. § 3.951(b).  The instant claim for an increased rating was submitted in March 2009.  The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee status post meniscectomy and degenerative joint disease.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's right knee status post meniscectomy and degenerative joint disease is rated under Diagnostic Code 5010 (for arthritis and limitation of motion of the right knee).  

Under Diagnostic Code 5260, flexion limited to 45 degrees is assigned a 10 percent evaluation, flexion limited to 30 degrees is assigned a 20 percent evaluation, and flexion limited to 15 degrees is assigned a 30 percent evaluation.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

When extension is limited to 5 degrees, a 0 percent rating is assigned under Diagnostic Code 5261.  Extension limited to 10 degrees is assigned a 10 percent rating.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent evaluation is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259.  

Notably, the Veteran has already established service connection for right knee instability under Diagnostic Code 5257, and accordingly such criteria will not be addressed herein.  

On October 2009 VA examination, the Veteran reported occasional popping, clicking, swelling and soreness of the right knee.  The Veteran related he experiences intermittent flare-ups which cause increased pain, caused by too much activity and the cold weather.  It was noted that there are no mechanical symptoms to speak of.  On physical examination, the Veteran walked with a mild limp on the right side.  Range of motion studies revealed flexion from 0 to 125 degrees, with pain from 90 to 125 degrees.  He had mild crepitus with range of motion testing.  Repetitive range of motion testing caused increased pain but no decrease in range of motion.  There was no evidence of effusion.  The diagnoses included moderate arthritis of the medial compartment of the right knee.  

At the March 2013 Board hearing, the Veteran testified that he experiences right knee stiffness and has reduced range of motion, in addition to instability.  

On October 2015 VA examination, the Veteran reported daily right knee pain in the medial aspect, rated 3 to 5 (on a scale to 10), with weight bearing.  He denied any treatment for his knee in the past 4 years.  The Veteran also denied any flare-ups of his right knee disability.  On physical examination, range of motion studies revealed flexion from 0 to 140 degrees, with pain, including on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or objective evidence of crepitus.  The Veteran was able to perform repetitive range of motion testing, with no additional functional loss or loss of range of motion.  The examiner noted that pain, weakness, fatigability, and incoordination do not significantly limit the Veteran's functional ability with repeated use over a period of time.  Muscle strength testing was normal (5/5).  There was no evidence of muscle atrophy or ankylosis.  The Veteran regularly uses a cane, but also uses a motorized wheelchair.  

The Veteran reports that his right knee status post meniscectomy and degenerative joint disease is manifested by symptoms of chronic pain, instability, stiffness, popping, clicking, swelling, and soreness.  As noted above, the Veteran has already separately established service connection for right knee instability, and such symptomatology is not addressed herein.  

For an increased rating based on limitation of motion, the evidence must minimally establish that the Veteran's right knee disability is manifested by flexion limited to 30 degrees (Diagnostic Code 5260), and/or by extension limited to 10 degrees (Diagnostic Code 5261).  At no point during the appeal period is the Veteran's right knee flexion shown to be less than 125 degrees, or extension shown to be other than normal, even with consideration of pain on range of motion testing, and after repetitive range of motion testing.  Hence, the criteria for an increased rating under either Diagnostic Code 5260 or 5261 are not met.  

In addition, the Veteran has never demonstrated or been diagnosed with ankylosis of the right knee, impairment of the tibia and fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not applicable.  

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran has not complained of "locking," or of effusion into the right knee joint.  Accordingly, an increased rating under Diagnostic Code 5258 is not warranted.  

Right Knee Instability

Historically, an August 2000 rating decision granted service connection for right knee instability, rated 10 percent, effective September 20, 1999.  The instant claim for an increased rating was submitted in March 2009.  The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee instability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's right knee instability is rated under Diagnostic Code 5257.  Under this code, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.17a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Throughout the appeal period, the evidence shows that the Veteran has complained of right knee pain and instability with unpredictable falls.  The Board also notes that the Veteran has reported use of a cane and a wheelchair due to instability of his right knee.  See, e.g., March 2009 claim; March 2013 letter by the Veteran's treating VA physician.  While both the October 2009 and October 2015 VA examinations found normal stability testing on physical examination, resolving reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports (or approximates) a rating of 20 percent for moderate recurrent subluxation or lateral instability, but no higher, for the Veteran's right knee instability.  Instability is something as to which the Veteran is personally able to report and experience, and which the Board finds him competent and credible to report.  VA treatment records during the appeal period document the Veteran's complaint of falling due to right knee instability.  See, e.g., March 2009 VA treatment records noting his complaint of a recent fall.  

To the extent the Veteran may be seeking a rating in excess of 20 percent for right knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right instability reflects (or approximates) severe instability, as to warrant an increased 30 rating.  In this regard, as noted above, joint stability testing throughout the appeal period has been found to be normal.  See March 2014 VA treatment record (finding no laxity on physical examination).  In addition, the October 2015 VA examiner found that the Veteran's right knee disability was manifested by mild to moderate anterolateral instability.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee instability reflects (or approximates) severe instability, thereby warranting a 30 percent rating.   

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for unspecified depressive disorder, rated as 30 percent disabling from July 30, 2009, and 70 percent from August 3, 2015; right foot pes planus, rated as 20 percent disabling from July 30, 2009; left foot pes planus, rated as 20 percent disabling from July 30, 2009; status post meniscectomy and degenerative joint disease right knee, rated as 10 percent disabling from July 27, 1982; instability right knee, rated as 10 percent disabling from September 20, 1999; status post meniscectomy and degenerative joint disease left knee, rated as 10 percent disabling from July 30, 2009; instability left knee, rated as 10 percent disabling from July 30, 2009; right ankle arthritis, rated as 10 percent disabling from July 30, 2009; left ankle arthritis, rated as 10 percent disabling from July 30, 2009; right foot cold weather injury, rated as 10 percent disabling from July 30, 2009; left foot cold weather injury, rated as 10 percent disabling from July 30, 2009.  The Veteran has a combined 90 percent rating from July 30, 2009.   Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) since July 30, 2009.  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran contends that he was last gainfully employed in 1999 installing and repairing sky lights.  See, e.g., August 2015 VA psychiatric examination report.  His post-service work experience includes working as a sky light installer, pipe fitter, box maker, door maker, paper cutting machine operator, construction worker, framing carpenter, cabinet maker, trim installer, and electronics assembler.  See, e.g., September 2005 Social Security Administration (SSA) decision.  The Veteran's educational background includes approximately three years of college, and various vocational/technical training, including in welding and carpentry.  See December 1999 VA 21-8940.    

The pertinent evidence of record includes an October 2009 VA joints examination report wherein it was noted that the Veteran walks with a mild limp and requires a walker for ambulation.  It was further indicated the Veteran experiences flare-ups with too much activity.  The examiner noted the Veteran had severe bilateral pes planus, and opined that the Veteran's bilateral ankle arthritis was due to his pes planus.  

At the May 2013 video conference hearing, the Veteran testified that he was granted disability benefits due to the cumulative effect or totality of his various disabilities.  

In a March 2013 letter by his treating VA physician reflects that the physician opined that the Veteran was totally and permanently disabled due to his service-connected right knee disability, and that he requires an electric wheelchair for locomotion.  On August 2015 VA psychiatric examination, the Veteran was diagnosed with unspecified depressive disorder, and it was found that such accounted for his symptoms of low mood, low motivation, low energy, and a small portion of his irritability symptoms, and that such disability was secondary to his foot, ankle, and knee problems.  It was indicated that his psychiatric disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  
On October 2015 VA knee and lower leg conditions examination, it was found that the Veteran cannot do stair climbing or sustained squatting, and that he can only stand for up to 40 minutes.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  
Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has involved significant physical labor, such as working as a carpenter, welder, and construction worker.  The Board also finds significant that the October 2009 VA examiner found the Veteran had flare-ups of his right knee disability with too much activity, and his post-service work experience involves a significant amount of physical labor, and that he also had severe bilateral pes planus, as well as ankle arthritis.  In addition, on October 2015 VA knee and lower leg conditions examination, it was found that the Veteran could only stand up to 40 minutes.  

The Board also finds significant that the August 2015 VA psychiatric examiner found that the Veteran's unspecified depressive disorder was due to his bilateral foot, ankle and knee disabilities, and that such disorder accounted for his low mood, low motivation, low energy, and some of his irritability.   

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence is at least in equipoise and shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

A rating in excess of 10 percent for right knee status post meniscectomy and degenerative joint disease is denied.  

A 20 percent rating for right knee instability is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.


REMAND

The Veteran also seeks service connection for a right shoulder disability, a left shoulder disability, a back disability, a right hip disability, and SMC.  After a review of the evidence, the Board finds that additional development is necessary prior to adjudication of these matters.  

As to the Veteran's right and left shoulder disabilities, the issues were previously remanded by the Board in April 2014 for additional development, to include obtaining a VA examination and opinion.  On October 2015 VA examination, the Veteran was diagnosed with left shoulder instability, and right shoulder rotator cuff tendinosis, impingement and labral fraying status post arthroscopic repair with residual rotator cuff compromise.  The examiner noted that the service separation examination did not note any shoulder trouble and there was no evidence of shoulder complaints in the service treatment records.  Therefore, it was less likely than not the Veteran's right and left shoulder disabilities were incurred in or caused by the claimed in-service injury, event or illness.  It was also opined that the Veteran's right and left shoulder disabilities were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated he could not locate a treatment record the Veteran injured either shoulder due to a fall.  Nonetheless, the Veteran's service-connected disabilities of the right knee, pes planus, and bilateral ankle arthritis would not affect his biomechanical function of his shoulders.  However, the examiner did not address whether the Veteran's right and left shoulder disabilities were aggravated by his service-connected disabilities, and the Board finds such opinion to be inadequate, and the Veteran has established service connection for additional disabilities which were considered in the opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's right and left shoulder disability claims, the Board finds that soliciting such an opinion is necessary to adjudicate these appeals.  In addition, to the extent the examiner indicated he could not locate a record of the Veteran injuring his shoulder due to a fall, the evidence shows as early as July 2003 that the Veteran injured his left upper extremity due to catching himself during falling, as well as a February 2007 report noting the Veteran's complaint of left shoulder pain after falling three weeks earlier and injuring his left shoulder, which was believed to be a bad sprain.  See July 2003 Social Security Administration (SSA) Form 3368 (Disability Report); see also February 2007 VA treatment record; May 2009 VA treatment records (noting the Veteran's complaint of bilateral shoulder pain since 1999, injuring his shoulders in falls due to problems with his knees and hip, and diagnosing bilateral rotator cuff syndrome).  

As to the Veteran's back disability claim, on October 2015 VA examination, he was diagnosed with lumbosacral spine degenerative disc disease.  The Veteran reported low back pain in 1979 after falling on a machine gun, but denied seeking treatment for it.  It was opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, noting that the service separation physical examination did not indicate any recurrent back trouble.  It was also opined that the Veteran's back condition was less likely than not proximately due to or the result of his service-connected conditions, indicating there was no evidence of chronic back pain following falls due to his right knee, or that his ankles or feet cause biomechanical trouble severe enough to cause the Veteran's current degenerative disc disease.  However, the examiner did not address whether the Veteran's back disability was aggravated by his service-connected disabilities, and the Board finds such opinion to be inadequate.  See El-Amin, 26 Vet. App. at 140-41.  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's back disability claim, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.  The Board also finds significant that the examiner did not address the diagnosis of lumbar spine degenerative joint disease diagnosed on October 2009 VA examination.  

As to the Veteran's right hip disability claim, on October 2015 VA examination, the examiner found the Veteran had no right hip disability.  Inasmuch as the examiner did not note the March 2009 x-rays of the right hip that revealed minimal degenerative change at the superior joint space, narrowing of the portion of the hip joint with subchondral sclerotic changes seen at the superior acetabulum, and a March 2014 VA treatment record that provided an impression of bilateral mild hip osteoarthritis on previous x-rays, the Board finds this examination to be of limited, if any, probative value as it appears to be based on an inaccurate, and at the very least incomplete, factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Accordingly, the Board finds that the Veteran should be provided another examination to determine the nature and etiology of his right hip disability.  

Regarding the Veteran's claim for SMC based on the need for aid and attendance or housebound status, the matter must be remanded as well as it is inextricably intertwined with the other remaining matters being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Finally, as these matters are being remanded, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records since April 2014, to include the operative report of the Veteran's right shoulder surgery in June 2013 and those VA treatment records identified by the Veteran in a May 2014 VA Form 21-4138, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. After the above development, schedule the Veteran for an examination to determine nature and etiology of his right shoulder, left shoulder, right hip, and back disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's right shoulder, left shoulder, right hip and back disabilities.  Regarding the left shoulder, the examiner is directed that January 2013 x-rays showed mild acromioclavicular joint degenerative joint disease.  Regarding the right hip, the examiner is directed that March 2009 x-rays revealed degenerative changes.  And regarding the back disability, the examiner is directed to the October 2009 VA examination report that diagnosed lumbar spine degenerative joint disease.  

The examiner should provide an opinion whether it is at least as likely as not that any diagnosed right shoulder, left shoulder, right hip and back disabilities, to specifically include those noted above, had their onset in service.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder, left shoulder, right hip and back disabilities were caused by his service-connected disabilities (i.e., bilateral pes planus, bilateral knee disabilities, bilateral ankle arthritis, and cold weather injuries of the feet).  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder, left shoulder, right hip and back disabilities were aggravated by his service-connected disabilities (i.e., bilateral pes planus, bilateral knee disabilities, bilateral ankle arthritis, and cold weather injuries of the feet).  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


